Order unanimously modified, with $20 costs and disbursements to the appellant and the motion, insofar as it sought a direction to make the complaint more definite and certain, granted. In order to enable appellant to answer intelligently, it is necessary that respondent allege the ultimate facts (which in the context of this ease may refer to the specific matters of law that in fact are in dispute) to support the claimed invalidity and unenforcibility of the instruments purporting to assign the property rights in dispute. Settle order on notice. Concur — Peek, P. J., Breitel, Bastow and Cox, JJ.